 Case 1:18-cr-00091-KD-N Document 82 Filed 04/15/21 Page 1 of 4                      PageID #: 269



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
vs.                                               )   Criminal Action No. 18-00091-KD-N
                                                  )
JONATHAN PAUL MILLER,                             )
                                                  )
       Defendant.                                 )

                                             ORDER

       This action is before the Court on Defendant Jonathan Paul Miller’s Motion for

Compassionate Release / Reduction of Sentence 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 80). Upon

consideration, and for the reasons set forth herein, the motion for compassionate release is

DENIED.

       I. Background

       Miller pled guilty to one count of felon in possession of a firearm and was sentenced on

August 23, 2019 to 84 months. Miller has served approximately 3 years of his sentence.

       II. Procedural requirements

       Before Section 603(b) of the First Step Act of 2018 was enacted, the district court could

grant a motion for sentence reduction under 18 U.S.C. § 3582(c)(1)(A), the compassionate release

provision, only if the Director of the Bureau of Prisons filed the motion. Now, in relevant part, the

statute, as amended by the First Step Act of 2018, provides that “the court . . . upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant's facility, whichever is earlier, may reduce

the term of imprisonment…”. 18 U.S.C. § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L. 115-

391, § 603(b), 132 Stat. 5194, 5239.
 Case 1:18-cr-00091-KD-N Document 82 Filed 04/15/21 Page 2 of 4                      PageID #: 270



       Miller states that he sent a “handwritten request to Acting Warden Alan Cohen, more than

30 days ago” and that his request “was never responded to” (doc. 80, p. 3). Thus, it appears that

Miller has met one of the statutory requirements.

       III. Compassionate release

       Once a sentence is imposed, the “authority of a district court to modify an imprisonment

sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-95 (11th

Cir. 2010); United States v. Shaw, 711 Fed. Appx. 552, 554-55 (11th Cir. 2017) (same).

Specifically, the “court may not modify a term of imprisonment once it has been imposed except”

as set out in 18 U.S.C. § 3582(c). See United States v. Pubien, 805 Fed. Appx. 727, 730, (11th Cir.

Feb. 25, 2020) (quoting 18 U.S.C. § 3582(c)).

       The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i) provides that the Court

“may reduce the term of imprisonment (and may impose a term of probation or supervised release

with or without conditions that does not exceed the unserved portion of the original term of

imprisonment), after considering the [applicable] factors set forth in 18 U.S.C. § 3553(a)”, if the

Court finds that “extraordinary and compelling reasons warrant such a reduction” and the reduction

is “consistent with applicable policy statements issued by the [United States] Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

       The applicable Policy Statement, U.S.S.G. § 1B1.13, has not been amended since the

enactment of the First Step Act. Therefore, it does not set out the policy to apply when inmates file

the motion. Instead, the Policy Statement sets out the policy to apply “[u]pon motion of the

Director of the Bureau of Prisons”. Id.

       However, the Court of Appeals for the Eleventh Circuit recently stated that

       We've not yet held in a published opinion whether § 1B1.13, which on its face
       applies only to motions for compassionate release filed by the BOP and has not been
       amended following the First Step Act, constrains district courts in considering


                                                    2
 Case 1:18-cr-00091-KD-N Document 82 Filed 04/15/21 Page 3 of 4                       PageID #: 271



       compassionate release motions filed by prisoners themselves. However, we've held
       that the district court's consideration of the policy statements in § 1B1.13 was not an
       abuse of discretion.

United States v. Granda, - - - Fed. Appx. - - -, 2021 WL 1246252, at *1 (11th Cir. Apr. 5, 2021)

(citing United States v. Harris, 989 F. 3d 908, 2021 WL 745262, *3 & n.2 (11th Cir. Mar. 2, 2021).

       The Eleventh Circuit further states that:

       Section 3582(c)(1)(A) still requires any reduction to be consistent with the
       sentencing commission's applicable policy statements. The policy statements
       applicable to § 3582(c)(1)(A) are found in U.S.S.G. § 1B1.13, and provide that the
       court may reduce a term of imprisonment “if, after considering the factors set forth in
       18 U.S.C. § 3553(a),1 to the extent that they are applicable,” it finds, in relevant part,
       that extraordinary and compelling reasons warrant the reduction. The court must
       determine that the defendant is not a danger to the safety of any other person or to
       the community, as provided in 18 U.S.C. § 3142(g), before it can determine whether
       extraordinary and compelling reasons exist. U.S.S.G. § 1B1.13; id., comment. (n.1).
       In determining whether an individual is a danger to others, the court can consider: (1)
       the offenses’ nature and circumstances; (2) the weight of the evidence against the
       person; (3) the person's history and characteristics; (4) the nature and seriousness of
       the danger to any person of the community that would be posed by the person's
       release. 18 U.S.C. § 3142(g).

               1. The § 3553(a) factors include: (1) the nature and circumstances of
               the offense and the history and characteristics of the defendant; (2) the
               need for the sentence imposed to reflect the seriousness of the
               offense, to promote respect for the law, and to provide just
               punishment for the offense; (3) the need for the sentence imposed to
               afford adequate deterrence; (4) the need to protect the public; (5) the
               need to provide the defendant with educational or vocational training
               or medical care; (6) the kinds of sentences available; (7) the
               Sentencing Guidelines range; (8) the pertinent policy statements of
               the Sentencing Commission; (9) the need to avoid unwanted
               sentencing disparities; and (10) the need to provide restitution to
               victims. 18 U.S.C. § 3553(a).

United States v. Granda, 2021 WL 1246252, at *1 (underlining in original).

       As stated, the court must determine that the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g), before it can determine

                                                   3
 Case 1:18-cr-00091-KD-N Document 82 Filed 04/15/21 Page 4 of 4                     PageID #: 272



whether extraordinary and compelling reasons exist. U.S.S.G. § 1B1.13.      Miller has an extensive

criminal history that includes at least three drug related offenses, two domestic violence

convictions, an attempt to elude police conviction and two failure to obey police convictions. In the

instant offense, Miller stole a running car while the owner was present and then when he was

arrested, he pulled a gun on the officers who had to forcibly retrieve the gun. Moreover, it was

determined that Miller’s meth use resulted in drug induced psychotic episodes. In sum, Miller is a

danger to the community and his motion contains no information to indicate otherwise. Thus, he

does not meet the threshold requirement for further consideration. The motion for compassionate

release is DENIED.



       DONE and ORDERED this 15th day of April 2021.


                                             s / Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                  4
